DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Preliminary Amendment, filed on June 1st, 2020, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 1-20 has been entered.
Claim(s) 21-40 are pending in the instant application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged to U.S. Provisional Application No. 62/080,221.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on January 8th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on July 13th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on November 22th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on February 24th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on August 1st, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cell phone must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objection(s)
Claim(s) 24, 29 are objected to because of the following informalities:  
The phrase “to illuminate the indicium portion without illuminating the user display” does not recite a positive limitation and instead attempts to claim the disclosed invention by excluding what the applicants did not disclose or invent, rather than distinctly and particularly pointing out what the applicants did disclose or invent.  Essentially this claim language fails to provide any structural element or concrete component and there is improper [MPEP 2173.05(i)].
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


i.	Claim(s) 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24, 29, 36 recites an element “configured to” perform a function. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  Hence, it does not constitute a limitation in any patentable sense.  In this case, for example, the controller is “configured to control illumination states of the user display,” here the prior art is only required to teach structure capable of performing the function as claimed.
Regarding Claim(s) 21, 29, Examiner notes that the claimed subject matter is directed to the operation/use of the device, therefore the claim recitation(s) “when the LGSs-1 are illuminated, light emitted therefrom is prevented from illuminating the indicium portion, and when the LGSs-2 are illuminated, light emitted therefrom is prevented from illuminating the user display,” has not been afforded patentable weight.  In a claim to a device, only structural limitations are granted patentable weight and the phrase, recitations directed to the operation/using of the device (e.g., when device is in use/application), do not affect the structure of the device and therefore has no bearing on the construction of the final product.
Claim(s) 22-28, 30-40 are rejected at least for their dependency on independent Claim(s) 21 & 29.

America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claim(s) 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim(s) 1-20of U.S. Pat. No. 10,884,179. The present claimed invention appears to be broader in scope than the invention of ‘179.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
	Regarding Claim 21-40, ‘179 quite explicitly claims the electronic device (per Claims 1-20 of the patent).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 21-24, 26, 29-30, 33-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha (U.S. Pub. No. 2007/0188404 A1) as previously cited by Examiner (in past parent application).
	Regarding Claim 21, Cha teaches an electronic device comprising: a display housing (104, see at least Figs. 1A, 1B, 1C) including a first side and a second side opposite the first side; a user display (106, “a first panel” as “main panel displays a screen,” ¶ [0031]) disposed at the first side of the display housing (104); an indicium portion (122, “a second panel”) disposed at the second side of the housing; a first set of light-generating sources (LGSs-1) (via 504, “a second scan driving circuit,” [0089]) disposed to provide illumination for the user display; a second set of light-generating sources (LGSs-2) (via 502, “a first scan driving circuit”) disposed to provide illumination for the indicium portion (122); and a reflector sheet (includes at least an aluminum layer, [0076]) disposed between the first side and the second side of the display housing, such that: when the LGSs-1 are illuminated, light emitted therefrom is prevented from illuminating the indicium portion, and when the LGSs-2 are illuminated, light emitted therefrom is prevented from illuminating the user display (as clearly depicted in Figs. 1A-1C).  
Regarding Claim 22, Cha teaches the electronic device according to claim 21, wherein the LGSs-1 are disposed in a patterned array (pattern, Fig. 5) across a substrate positioned adjacent a surface of the reflector (aluminum).  
Regarding Claim 23, Cha teaches the electronic device according to claim 21, wherein the LGSs-2 (pattern, Fig. 5) are disposed in across a substrate positioned adjacent a portion of the reflector (aluminum).  
Regarding Claim 24, Cha teaches the electronic device according to claim 21, further comprising a controller (202) configured to control illumination states of the user display and the indicium portion so as to: cause the LGSs-1 to illuminate the user display when the user display is in an active state, and cause the LGSs-2, upon receiving a predetermined activation signal, to illuminate the indicium portion without illuminating the user display, when the user display is in an inactive state.  
Regarding Claim 26, Cha teaches the electronic device according to claim 21, wherein the LGSs-2 are disposed on a substrate in a pattern corresponding to a shape of the indicium portion (as depicted in figures).  
Regarding Claim 29, Cha teaches an electronic device comprising: a display housing (104, see at least Figs. 1A, 1B, 1C) including a first side and a second side opposite the first side; a user display (106, “a first panel” as “main panel displays a screen,” ¶ [0031]) disposed at the first side of the display housing; Lee&Hayes'3R088-0011USC1an indicium portion (122, “a second panel”) disposed at the second side of the housing; a first set of light-generating sources (LGSs-1) (via 504, “a second scan driving circuit,” [0089]) disposed to provide illumination for the user display; a second set of light-generating sources (LGSs-2) (via 502, “a first scan driving circuit”) disposed to provide illumination for the indicium portion; a reflector sheet (includes at least an aluminum layer, [0076]) disposed between the first side and the second side of the display housing; and a controller (202) configured to control illumination states of the user display and the indicium portion so as to: cause the LGSs-1 to illuminate the user display when the user display is in an active state, and cause the LGSs-2, upon receiving a predetermined activation signal, to illuminate the indicium portion without illuminating the user display, when the user display is in an inactive state.  
Regarding Claim 30, Cha teaches the electronic device according to claim 29, wherein the display housing is a lid of a laptop computing device (Fig. 1A).  
Regarding Claim 33, Cha teaches the electronic device according to claim 29, wherein the LGSs-2 surround a perimeter of the indicium portion, and wherein a light emission direction of the LGSs-2 is directed toward an interior of the perimeter of the indicium portion (Fig. 1A-1C).  
Regarding Claim 34, Cha teaches the electronic device according to claim 29, wherein the LGSs-2 are disposed on a flexible film substrate in an array pattern that spans across an entirety of a perimeter of the indicium portion, and wherein a light emission direction of the LGSs-2 is directed toward an exterior of the indicium portion (Fig. 1A-1C).  .  
Regarding Claim 35, Cha teaches the electronic device according to claim 29, wherein the LGSs-2 are disposed on a flexible film substrate (in order for the second panel, 122, to function as a “touch screen,” [0033] the substrate must intrinsically comprise a degree of flexibility) so as to be along one or more sides of a perimeter of the indicium portion, and wherein a light emission direction of the LGSs-2 is directed toward an interior of the perimeter of the indicium portion.  
Regarding Claim 36, Cha teaches the electronic device according to claim 29, wherein the controller is further configured to: receive a notification, and relay the notification to a user of the electronic device via illumination of the indicium portion without altering a state of illumination of the user display ([0061]).    
Regarding Claim 37, Cha teaches the electronic device according to claim 36, wherein the illumination of the indicium portion (122) in response to the notification is displayed in the indicium portion according to a predetermined pattern associated with the notification ([0061]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 25, 31-32, 39 are rejected under 35 U.S.C. 103 as being obvious over Cha in view of Chu et al., (U.S. Pub. No. 2012/0206919 A1). 
Regarding Claim(s) 25, 39, Cha teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Cha lacks the LGSs being an unpackaged LED.
In the same field of endeavor of electronic devices, Chu et al., teaches a LGSs-2 that includes unpackaged LEDs (“bare LEDs,” ¶ [0027]) in order to minimize space utilization within the device, thereby reducing overall weight, hence maximizing profitability. 
Therefore, Examiner reasonably contemplates that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the type of LGS, as disclosed by Chu et al., in the device of Cha in order to minimize space utilization within the device, thereby reducing overall weight, hence maximizing profitability. 
Furthermore, one of ordinary skill in the art would have been led to using a more energy-efficient type of LGS as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding Claim(s) 31-32, Cha teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Cha includes no specific teaching of the electronic device being a cell phone or a tablet.
In the same field of endeavor of electronic devices, Chu et al., teaches a cell phone or tablet with displays (Fig. 2A) in order to maximize profitability by expanding product variability. 
Therefore, Examiner reasonably contemplates that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the type of device, as disclosed by Chu et al., in the device of Cha in order to maximize profitability by expanding product variability.
Furthermore, one of ordinary skill in the art would have been led to using a cell phone or tablet as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
3.	Claim(s) 27-28, 38, 40 are rejected under 35 U.S.C. 103 as being obvious over Cha.
Regarding Claim(s) 27-28, Cha teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Cha is silent regarding profile height of the substrate and the LGSs-2.  
Nevertheless, Examiner reasonably contemplates that it would have been an obvious matter of design engineering to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a profile height of the substrate and the LGSs-2 is less than 0.15 mm since applicant’s claimed recitation does not solve any of the stated problems or yield any unexpected result that is not within the scope of the teaching applied.  
Furthermore, one skilled in the art would reasonably expect applicant’s invention to perform equally well with any reduced thickness disclosed by Cha or the claimed recitation since both perform the same function.  Accordingly, it would have been an obvious matter of design engineering to modify the device of Cha to obtain the invention as specified in Claims 27-28.  
Regarding Claim 38, Cha teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Cha is silent regarding the length of LGS-1 and LGS-2.
Nevertheless, Examiner reasonably contemplates that it would have been an obvious matter of design engineering to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the LGSs-1 and the LGSs-2 have a maximum length of at most 300 microns and a height between 50 and 80 microns since applicant’s claimed recitation does not solve any of the stated problems or yield any unexpected result that is not within the scope of the teaching applied.  
Furthermore, one skilled in the art would reasonably expect applicant’s invention to perform equally well with any reduced thickness disclosed by Cha or the claimed recitation since both perform the same function.  Accordingly, it would have been an obvious matter of design engineering to modify the device of Cha to obtain the invention as specified in Claim 38.  
Regarding Claim 40, Cha teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Cha is silent regarding an offset distance.
Nevertheless, Examiner reasonably contemplates that it would have been an obvious matter of design engineering to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the LGSs-2 are spaced from the indicium portion by a diffusing offset distance of at most 0.05 millimeters, the diffusing offset distance being measured as a distance between an emission surface of the LGSs- 2 and a viewing surface of the indicium portion since applicant’s claimed recitation does not solve any of the stated problems or yield any unexpected result that is not within the scope of the teaching applied.  
Furthermore, one skilled in the art would reasonably expect applicant’s invention to perform equally well with any reduced thickness disclosed by Cha or the claimed recitation since both perform the same function.  Accordingly, it would have been an obvious matter of design engineering to modify the device of Cha to obtain the invention as specified in Claim 40.  
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Pub. No. 2011/0242750 A1 to Oakley teaches a laptop with an indicium (Fig. 3).
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 10 AM - 2 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly







/Britt D Hanley/Primary Examiner, Art Unit 2875